Exhibit 10.13
A.M. CASTLE & CO.
DIRECTORS DEFERRED COMPENSATION PLAN
(As Amended and Restated as of October 22, 2008)





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1 GENERAL
    1  
1.1 Purpose and Effective Date
    1  
SECTION 2 DEFINITIONS
    1  
2.1 Definitions
    1  
SECTION 3 PLAN ADMINISTRATION
    3  
3.1 Administration by Committee
    3  
SECTION 4 DEFERRAL AND INVESTMENT OF COMPENSATION
    3  
4.1 Deferral Election
    3  
4.2 Credits to Account
    4  
4.3 Changes to Investment Elections
    5  
4.4 Accounts Maintained Until Payment
    6  
SECTION 5 DISTRIBUTION OF ACCOUNTS
    6  
5.1 Distribution Upon Termination of Service
    6  
5.2 Other Distributions
    6  
5.3 Issuance of Company Stock
    7  
5.4 Designation of Beneficiary
    7  
5.5 Withholding; Reporting
    7  
SECTION 6 SHARES SUBJECT TO THE PLAN
    7  
6.1 Shares
    7  
6.2 Changes in Capitalization
    7  
SECTION 7 AMENDMENT OR TERMINATION
    8  
7.1 Authority
    8  
7.2 Limits
    8  
SECTION 8 MISCELLANEOUS
    8  
8.1 Plan Unfunded/No Guaranty
    8  
8.2 No Assignment
    8  
8.3 Effect of Participation
    9  
8.4 Distributions to Persons Under Disability
    9  
8.5 Successors
    9  
8.6 Savings Clause
    9  
8.7 No Liability
    9  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
8.8 Applicable Law
    9  

-ii-



--------------------------------------------------------------------------------



 



A.M. CASTLE & CO. DIRECTORS
DEFERRED COMPENSATION PLAN
SECTION 1
General
     1.1 Purpose and Effective Date. A.M. Castle & Co., a Maryland corporation
(the “Company”), maintains the A.M. Castle & Co. Directors Deferred Compensation
Plan (the “Plan”) to enable each member of the Company’s Board of Directors who
is not employed by the Company or an affiliate (a “Director”) to defer receipt
of compensation paid to the Director by the Company, and to identify the
interests of the Directors with the interests of the Company’s shareholders. The
Plan was initially effective as of October 1, 1986, and is hereby effective and
amended in its entirety as of November 1, 2008. The Plan is designed to comply
with the American Jobs Creation Act of 2004, as amended (the “Jobs Act”), and
Section 409A of the Code. Accordingly, effective as of November 1, 2008, the
Plan is hereby amended and restated, as set forth herein, to conform to the
requirements of the Jobs Act and Section 409A of the Code, and final Treasury
regulations issued thereunder. Unless otherwise specified herein or otherwise
required by law, the “Effective Date” of this amendment and restatement is
November 1, 2008. Prior to November 1, 2008, it is intended that the Plan be
interpreted according to a good faith interpretation of the Jobs Act and
Section 409A of the Code, and consistent with published guidance thereunder,
including, without limitation, IRS Notice 2005-1 and the proposed and final
Treasury regulations under Section 409A of the Code. Treatment of amounts
deferred under the Plan pursuant to and in accordance with any transition rules
provided under all IRS published guidance and other applicable authorities in
connection with the Jobs Act or Section 409A of the Code, including, without
limitation, the adoption of the transition rules prescribed under Q&As 20 and
21of IRS Notice 2005-1, shall be expressly authorized hereunder and shall be
administered in accordance with procedures established by the Administrator or
the Committee, as the case may be. In the event of any inconsistency between the
terms of the Plan and the Jobs Act or Section 409A of the Code, the terms of the
Jobs Act and Section 409A of the Code shall prevail and govern.
SECTION 2
Definitions
     2.1 Definitions. As used herein, the following words shall have the
following meanings:
          (a) “Account” means the bookkeeping account maintained for each
Director pursuant to Article 5 below. Each Account shall have an Interest
Subaccount and a Stock Subaccount, as applicable.
          (b) “Board” means the Board of Directors of the Company as from time
to time constituted.

 



--------------------------------------------------------------------------------



 



          (c) “Change of Control” means the date on which the first of the
following events occur (a) any one person or more than one person acting as a
Group acquires (or has acquired during the 12-month period ending on the date of
the most recent acquisition by such person or persons) assets from the Company
having a total Gross Fair Market Value equal to or more than 40% of the total
Gross Fair Market Value of all of the assets of the Company immediately before
such acquisition or acquisitions; (b) any one person or more than one person
acting as a Group acquires more than 50% of the total fair market value of stock
of the Company, provided that if such person or persons are considered either to
own more than 50% of the total fair market value of the stock the Company, the
acquisition of additional stock or control, respectively, of the Company by the
same person or persons is not considered to cause a Change of Control of the
Company under this subsection (b); or (c) a majority of the Board of Directors
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
as constituted before the appointment or election.
     For purposes of this Section, the terms “Gross Fair Market Value,” and
“Group” shall have the respective meanings assigned to them below:

  (aa)   The term “Gross Fair Market Value” shall mean the value of the assets
of the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.     (bb)   The term
“Group” shall have the meaning assigned to such term in Treasury Regulation
§§1.409A-3(i)(5)(v)(B) and (vi)(D)).

     Notwithstanding the foregoing provisions to the contrary, the following
provisions shall apply for purposes of this Section: (x) for purposes of
determining stock ownership, the attribution rules described in Section 318(a)
of the Code shall apply and stock underlying a vested option is considered owned
by the individual who holds the vested option, provided that if a vested option
is exercisable for stock that is not substantially vested (as defined by
Treasury Regulation §§83-3(b) and (j)), the stock underlying the option shall
not be treated as owned by the individual who holds the option; (y) if payments
from the Plan are made on account of a Change of Control event described in
subsection (a) or (b), above, that occur because the Company purchases its stock
held by the Director or because the Company or a third party purchases a stock
right held by the Company, or that are calculated by reference to the value of
the Company’s stock, such payments shall be completed not later than 5 years
after the Change of Control event; and (z) a Change of Control shall be subject
to such further rules, conditions, limitations, restrictions, or clarifications
prescribed under Section 409A of the Code, including, without limitation,
Treasury Regulation §§1.409A-3(i)(5)(v), (vi) and (vii).
          (d) “Committee” means the Human Resources Committee of the Board.
          (e) “Company” means A.M. Castle & Co., a Maryland corporation, or any
successor thereto.
          (f) “Company Stock” means the common stock, $0.01 par value per share,
of the Company.

2



--------------------------------------------------------------------------------



 



          (g) “Compensation” means for each Director: (i) the retainer payable
to the Director for his or her service as a member of the Board during a
calendar year; (ii) the fees paid to the Director for each Board and Committee
meeting attended during a calendar year; and (iii) fees, if any, paid to a
Director during a calendar year as Chairman of a Board Committee.
          (h) “Director” means each member of the Company’s Board who is not
employed by the Company or any of its affiliates.
          (i) “Fair Market Value” means, as of any date, the closing sales price
of the Company Stock on the New York Stock Exchange Composite Tape (as reported
in The Wall Street Journal) on that date, or if the Company Stock is not traded
on that date, as of the next preceding date on which the Company Stock was
traded.
          (j) “Plan” means this A.M. Castle & Co. Directors Deferred
Compensation Plan, as stated herein and as may be further amended from time to
time.
          (k) “Stock Unit” means the right to receive an amount equal to the
Fair Market Value of a share of Company Stock, as determined in accordance with
the Plan.
          (l) “Unforeseeable Emergency” means a severe financial hardship of a
Director resulting from an illness or accident of the Director or of the
Director’s spouse, beneficiary or dependent (as defined in Section 152(a) of the
Internal Revenue Code), loss of the Director’s property due to casualty, or
other similar extraordinary and unforeseeable circumstances beyond the control
of the Director. The existence of an Unforeseeable Emergency shall be determined
by the Committee in its sole discretion.
SECTION 3
Plan Administration
     3.1 Administration by Committee. The authority to manage and control the
operation and administration of the Plan shall be vested in the Committee. The
Committee may interpret and construe the Plan and adopt rules and regulations
and prescribe forms for carrying out the purposes and provisions of the Plan.
Any interpretation of the Plan by the Committee and any decision relating to the
Plan made by the Committee on any other matter within its discretion is final
and binding on all persons. No member of the Committee shall be liable for any
action or determination made with respect to the Plan.
SECTION 4
Deferral and Investment of Compensation
     4.1 Deferral Election.
          (a) Each Director, by filing a written election as described below,
may elect to defer receipt of all or a portion of his or her Compensation
payable during a calendar year until his or her service on the Board terminates
for any reason or as otherwise described in Section 5.

3



--------------------------------------------------------------------------------



 



          (b) A Director’s election to defer receipt of Compensation shall be
made on an election form, and in accordance with such other rules and
procedures, as the Committee may prescribe. An election form effective for a
calendar year shall be delivered to the Committee prior to the first day of such
calendar year, and shall remain in effect for subsequent calendar years until a
revised election form is delivered to the Committee on or before the first day
of the calendar year for which the new election is to become effective. Except
as provided in subsection (c) below, an initial election form or a revised
election form shall apply only to Compensation otherwise payable to a Director
after the end of the calendar year in which such initial or revised election
form is delivered to the Committee, and shall be irrevocable as of the first day
of the calendar year for which the Compensation covered by the election form is
to be paid. If an election form is not in effect for a Director for a calendar
year, he or she shall be deemed to have elected to receive his or her
Compensation in cash.
          (c) Notwithstanding the provisions of subsection (b) above, an
election made by a Director in the calendar year in which he or she first
becomes a Director may be made pursuant to an election form delivered to the
Committee within 30 days after the date on which he or she initially becomes a
Director, and such election form shall be effective with respect to Compensation
earned from and after the date such election form is delivered to the Committee.
     4.2 Credits to Account.
          (a) The Committee shall maintain an Account for the benefit of each
Director participating in the Plan, which shall be credited with the
Compensation deferred by the Director. A Director’s election form shall specify
the portion of the Director’s Compensation deferral to be credited to the
Interest Subaccount and/or the Stock Subaccount.
          (b) Compensation deferrals shall be allocated to a Director’s Interest
Subaccount and/or Stock Subaccount as follows:
     (i) Interest Subaccount. The Compensation deferred into the Interest
Subaccount shall be credited to the Interest Subaccount not later than the 15th
day following the date as of which such Compensation would otherwise have been
paid to the Director. Thereafter, amounts held in the Interest Subaccount shall
be credited on a daily basis with interest at a rate equal to 6% per year,
compounded annually.
     (ii) Stock Subaccount.
     (A) The Compensation deferred into the Stock Subaccount shall be converted
into a number of Stock Units (full and fractional) by dividing the dollar amount
of such Compensation by the Fair Market Value of a share of Company Stock not
later than the 15th day after the date as of which such Compensation would
otherwise have been paid to the Director.
     (B) Additional credits shall be made to the Stock Subaccount in amounts
equal to the cash dividends that the Director would have received had he or she
been the owner on each record date of a number of shares of

4



--------------------------------------------------------------------------------



 



Company Stock equal to the number of Stock Units in his or her Stock Subaccount
on such date. All cash dividends shall be converted into Stock Units by dividing
the dollar amount of such dividends by the Fair Market Value of a share of
Company Stock on the applicable dividend payment date. In the case of a dividend
in Company Stock or a Company Stock split, additional credits shall be made to
the Stock Subaccount of a number of Stock Units equal to the number of shares of
Company Stock that the Director would have received had he or she been the owner
on each record date of a number of shares of Common Stock equal to the number of
Stock Units in his or her Stock Subaccount on such date.
     4.3 Changes to Investment Elections.
          (a) A Director may elect prospectively on an election form to change
the portion of his or her Compensation to be credited to the Interest Subaccount
and/or Stock Subaccount, with such change to apply to Compensation otherwise
payable to the Director after the end of the calendar year in which the election
form is delivered to the Committee.
          (b) Amounts credited to a Director’s Interest Subaccount and/or Stock
Subaccount pursuant to Section 4.2 shall remain in such Subaccount until
distributions occur as described in Section 5 or the Director transfers any
amounts between such Subaccounts.
          (c) As of the effective date of any change in investment election of a
Director:
     (i) his Interest Subaccount will be:

  (A)   charged with the amount transferred from that account to the Director’s
Stock Subaccount pursuant to the election, and     (B)   credited with the
amount transferred to that account from the Director’s Stock Subaccount pursuant
to the election; and

     (ii) his Stock Subaccount will be:

  (A)   charged with the number of Share Units equal to (1) the dollar amount
transferred from that account to the Director’s Interest Subaccount pursuant to
the election, divided by (II) the Far Market Value on the date as of which the
transfer occurs; and     (B)   credited with the number of share Units equal to
(I) the dollar amount transferred to that Subaccount from the Director’s
Interest Subaccount pursuant to the election, divided by (II) The Fair Market
Value on the date as of which the transfer occurs.

5



--------------------------------------------------------------------------------



 



     4.4 Accounts Maintained Until Payment. Each Director’s Account shall be
maintained on the books of the Company until full payment of the balance thereof
has been made to the applicable Director (or the beneficiary of a deceased
Director). No funds shall be set aside or earmarked for any Director’s Account,
which shall be purely a bookkeeping device.
SECTION 5
Distribution of Accounts
     5.1 Distribution Upon Termination of Service. Except as set forth in
Section 5.2 below, within 30 days after a Director ceases to be a member of the
Board of Directors for any reason, the Company shall pay his Account to him or
her, or in the event of his death, his or her beneficiary, in an amount
determined as follows:
          (a) The balance in the Interest Subaccount shall be determined with
interest accruing through the date of such termination of service.
          (b) The balance in the Stock Subaccount shall be payable in shares of
Company Stock or in cash as designated by the Director (or his or her
beneficiary, if applicable). The number of shares of Company Stock to be
distributed will be equal to the number of full Stock Units held in the Stock
Subaccount, and cash will be distributed for any fractional Stock Units. The
amount of any cash distribution will be equal to the number of Stock Units held
in the Stock Subaccount multiplied by the Fair Market Value of a share of
Company Stock as of the date of such termination of service.
     5.2 Other Distributions. Notwithstanding Section 5.1 above:
          (a) A Director may make a special election to defer distribution of
any amounts credited to his or her Account as of December 31, 2008, and earnings
accrued thereon thereafter. Any such special election shall be made in writing
delivered to the Committee or its designee prior to December 31, 2008 and shall
specify a deferred distribution date and the form of payment (lump sum or
installments), as permitted by the Committee. The amount of distribution shall
be determined in accordance with the procedures set forth in Section 5.1, but as
of the specified date of the distribution and shall be paid to the Director (or
beneficiary) within 30 days of such specified distribution date.
          (b) A Director may elect to defer distribution of any amounts credited
to his or her Account after December 31, 2008 and earnings accrued thereon. Any
election to defer distribution shall be made in writing delivered to the
Committee or its designee prior to the first day of the calendar year for which
compensation is deferred and shall specify one or more of the deferred
distribution dates and the form of payment (lump sum or installments), as
permitted by the Committee. The amount of distribution shall be determined in
accordance with the procedures set forth in Section 5.1, but as of the specified
date of the deferred distribution and shall be paid to the Director (or
beneficiary) within 30 days of such specified distribution date.
          (c) At the written request of a Director, up to 100% of the balance in
his or her Account may be distributed to the Director in a cash lump sum in the
case of an Unforeseeable Emergency, subject to the limitations set forth below.
The circumstances

6



--------------------------------------------------------------------------------



 



constituting an Unforeseeable Emergency will depend upon the facts of each case,
as determined by the Committee in its discretion, but in any case payment may
not be made to the extent that such hardship is or may be relieved: (i) through
reimbursement or compensation by insurance or otherwise; (ii) by liquidation of
the Director’s assets to the extent the liquidation of such assets would not
itself cause severe financial hardship; or (iii) by cessation of deferrals under
the Plan. Distribution of amounts because of an Unforeseeable Emergency shall be
permitted only to the extent reasonably needed to satisfy the Unforeseeable
Emergency (which may include amounts necessary to pay any Federal, state or
local taxes or penalties reasonably anticipated to result from the
distribution). The amount of the distribution shall first be made from the
Director’s Interest Subaccount, then from the Stock Subaccount, as necessary,
and shall be determined in accordance with the procedures set forth in
Section 5.1, but as of a reasonable date prior to the date of distribution, as
selected by the Committee.
          (d) In the event of a Change in Control, a Director shall be paid his
or her entire Account within 30 days of such Change in Control. The amount of
such distribution shall be determined in accordance with Section 5.1, but as of
the date of the Change in Control.
     5.3 Issuance of Company Stock. In the event of a distribution in Company
Stock, a certificate representing a number of shares of Company Stock to be
distributed shall be delivered to the Director (or his or her beneficiary).
Notwithstanding the foregoing, the Company, in lieu of issuing a stock
certificate, may reflect the issuance of shares of Company Stock on a
non-certificated basis, with the ownership of such shares by the Director (or
his or her beneficiary) evidenced solely by book entry in the records of a
depository or broker-dealer, as requested by the Director or beneficiary, as
applicable.
     5.4 Designation of Beneficiary. Each Director, from time to time, by
signing a form furnished by the Committee, may designate any legal or natural
person or persons (who may be designated contingently or successively) to whom
his or her Account is to be paid if he or she dies before receiving the Account
balance.
     5.5 Withholding; Reporting. To the extent required by law in effect at the
time any distribution is made from the Plan, the Company shall withhold any
taxes and such other amounts required to be withheld. Further, to the extent
required by law, the Company shall report amounts deferred and/or amounts
taxable under the Plan to the appropriate governmental authorities, including,
without limitation, to the United States Internal Revenue Service.
SECTION 6
Shares Subject to the Plan
     6.1 Shares. Shares of Company Stock distributed under the Plan may be
either authorized but unissued, reacquired or a combination thereof.
     6.2 Changes in Capitalization. In the event of any such stock dividend,
stock split, combination of shares, reclassification of other similar changes in
capitalization of the Company Stock, or any distribution, other than cash
dividends, to holders of the Company Stock, the

7



--------------------------------------------------------------------------------



 



Committee shall make such adjustments, in light of the change or distribution,
as it deems equitable to the Company and the Directors, to the number of Stock
Units in each Account.
SECTION 7
Amendment or Termination
     7.1 Authority. The Committee intends the Plan to be permanent but reserves
the right to amend or terminate the Plan when, in the sole opinion of the
Committee, such amendment or termination is advisable and in accordance such
other events and conditions prescribed under Section 409A of the Code. Any such
amendment or termination shall be made pursuant to a resolution of the Committee
without further action on the part of the Company’s shareholders to the extent
permitted by law, regulation or stock exchange requirements, and shall be
effective as of the date of such resolution or such later date as the resolution
may expressly state.
     7.2 Limits. No amendment or termination of the Plan shall (a) directly or
indirectly deprive any Director or his or her beneficiaries of all or any
portion of his or her Account as determined as of the effective date of such
amendment or termination, or (b) directly or indirectly reduce the balance of
any Account held hereunder as of the effective date of such amendment or
termination. Upon termination of the Plan, distribution of balances in all
Accounts shall continue to be made to Directors or their beneficiaries in the
manner and at the time described in Section 5. No additional deferred
Compensation shall be credited to the Accounts of Directors after termination of
the Plan, but the Company shall continue to credit earnings, gains and losses to
Accounts pursuant to Section 5 until the balances of such Accounts have been
fully distributed to the Directors or their beneficiaries.
SECTION 8
Miscellaneous
     8.1 Plan Unfunded/No Guaranty.
          (a) The Plan at all times shall be entirely unfunded and no provision
shall at any time be made with respect to segregating any assets of the Company
for payment of any benefits hereunder. The right of a Director or his or her
beneficiary to receive a benefit hereunder shall be an unsecured claim against
the general assets of the Company, and neither the Director nor a beneficiary
shall have any rights in or against any specific assets of the Company. All
amounts credited to Accounts shall constitute general assets of the Company.
          (b) Nothing contained in the Plan shall constitute a guaranty by the
Company, the Committee, or any other person or entity, that the assets of the
Company will be sufficient to pay any benefit hereunder. No Director or
beneficiary shall have any right to receive a distribution under the Plan except
in accordance with the terms of the Plan.
     8.2 No Assignment. No interest of any person or entity in, or right to
receive a distribution under, the Plan, shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a
distribution be taken, either voluntarily or involuntarily, for the satisfaction

8



--------------------------------------------------------------------------------



 



of the debts of, or other obligations or claims against, such person or entity,
including claims for alimony, support, separate maintenance and claims in
bankruptcy proceedings.
     8.3 Effect of Participation. Participation in the Plan will not give any
Director the right to be retained as a member of the Board, nor any right or
claim to any benefit under the Plan unless such right or claim has specifically
accrued under the terms of the Plan. The establishment of a Stock Subaccount
balance does not constitute an award of Company Stock, and does not confer any
voting rights on a Director.
     8.4 Distributions to Persons Under Disability. In the event an individual
entitled to benefits under the Plan is declared incompetent and a conservator or
other person legally charged with the care of his or her person or of his or her
estate is appointed, any benefit to which such individual is entitled under the
Plan shall be paid to such conservator or other person legally charged with the
care of his or her person or of his or her estate.
     8.5 Successors. This Plan shall be binding upon any assignee or successor
in interest to the Company whether by merger, consolidation or sale of all or
substantially all of the Company’s assets.
     8.6 Savings Clause. Notwithstanding anything to the contrary contained in
the Plan, if (a) the Internal Revenue Service prevails in a claim by it that
amounts credited to a Director’s Account constitute taxable income to the
Director or his or her beneficiary for any taxable year of his, prior to the
taxable year in which such credits are distributed to him or (b) legal counsel
satisfactory to the Company, and the applicable Director or his or her
beneficiary, renders an opinion that the Internal Revenue Service would likely
prevail in such a claim, the balance of such Director’s Account shall be
immediately distributed to the Director or his or her beneficiary. For purposes
of this paragraph, the Internal Revenue Service shall be deemed to have
prevailed in a claim if such claim is upheld by a court of final jurisdiction,
or if the Company, or a Director or beneficiary, based upon an opinion of legal
counsel satisfactory to the Company and the Director or his or her beneficiary,
fails to appeal a decision of the Internal Revenue Service, or a court of
applicable jurisdiction, with respect to such claim, to an appropriate Internal
Revenue Service appeals authority or to a court of higher jurisdiction, within
the appropriate time period.
     8.7 No Liability. Notwithstanding any of the preceding provisions of the
Plan, none of the Company, any member of the Board or Committee, or any
individual acting as an employee or agent of the Company, the Board or
Committee, shall be liable to any Director, former Director, or any beneficiary
or other person for any claim, loss, liability or expense incurred by such
Director, or beneficiary or other person in connection with the Plan.
     8.8 Applicable Law. The Plan shall be construed and administered according
to the laws of the State of Illinois.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this amended and restated Plan has been executed this
                    , 2008.

                  A. M. CASTLE & CO.    
 
           
 
  By:        
 
           
 
  Printed Name:        
 
           
 
  Title:        
 
           

10